EXAMINER COMMENTS
This action is responsive to the Response filed on 03/10/2022. Claims 1-6, 8-13 and 15-22 are pending; claims 7 and 14 were previously canceled. Claims 1, 8, and 15 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant' s response dated 03/10/2022 (hereinafter Response), Applicant amended Claims 1, 8, and 15; and argued against all objections and rejections previously set forth in the Final Office Action dated 01/10/2022.
Applicant’s response is considered under the provisions of MPEP 714.13. As entry is not a matter of right, the amendment to the independent claims cannot require more than a cursory review by Examiner to determine allowability.  In the instant case, Examiner had previously identified the distinction between the cited art and the user interface of the instant application provided to reviewers as a clear point of novelty.  
Applicant’s amendment to the independent claims is directed to clarifying this user interface (e.g. as recited in claim 1: providing a set of review ethics ratings for the digital content for each locale in the first set of locales to an expert user, the set of review ethics ratings being displayed in a user interface, each review ethics rating comprising a current compliant rating and a current inappropriate rating for a respective locale and being associated with a first user input element and a second user input element for the respective locale within the user interface, the first user input element configured as a slider between compliant ratings and inappropriate ratings to receive user input from the expert user representative of a user-selected ethics rating for a respective review ethics rating, the second user input element configured to receive user input indicating that a user-selected ethics rating is not to be provided for the respective locale) and how it is used to receive input which will be used to train a machine learning model for ethics.

In response to Applicant’s amendment to overcome the 35 U.S.C. § 103 rejection(s) of claims 1-6, 8-13, and 15-22, the arguments (see e.g. Response page 10) are persuasive, and the 35 U.S.C. § 103 rejection(s) of the claim(s) is respectfully withdrawn.
There being no further grounds of rejection, claims 1-6, 8-13, and 15-22 are allowable.
REASONS FOR ALLOWANCE
A discussion of the nearest art made of record may be found in the previous Office actions.  While providing ethics (or other ratings) of content may be performed using a slider, the user interface recited for providing and reviewing the ethics ratings, when considered as a whole, is not obvious in view of the identified art, as recited in independent claim 1 (emphasis added):
providing a set of review ethics ratings for the digital content for each locale in the first set of locales to an expert user, the set of review ethics ratings being displayed in a user interface, each review ethics rating comprising a current compliant rating and a current inappropriate rating for a respective locale and being associated with a first user input element and a second user input element for the respective locale within the user interface, the first user input element configured as a slider between compliant ratings and inappropriate ratings to receive user input from the expert user representative of a user-selected ethics rating for a respective review ethics rating, the second user input element configured to receive user input indicating that a user-selected ethics rating is not to be provided for the respective locale;receiving user input to one or more first user input elements and one or more second user input elements to provide a set of user-selected ethics ratings, the user input to the one or more first user input elements indicating a user-selected ethics rating for respective locales, and the user input to the one or more second user input elements indicating that user-selected ethics ratings are not being provided for respective locales;
Independent claims 8 and 14 recite similar user interfaces and are allowable for similar reasons.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173